DETAILED ACTION
	This is the initial Office action for non-provisional application 16/885,058 filed May 27, 2020, which is a continuation of non-provisional application 16/459,376 filed July 1, 2019 (now US Patent 10,667,574), which is a continuation of PCT/US2019/017550 filed February 11, 2019, which claims priority from provisional application 62/630,518 filed February 14, 2018.  Claims 2-23, as presented in the preliminary amendments filed August 5, 2020, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heel strap as recited in claims 16 and 23 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 12, 13, 18, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 12, 13, 18, 21, and 22 each recite the limitation “the sole”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the sole” will be interpreted as “a sole of the footwear”.
Claim 7 recites the limitation “the base region in a direction away from a base region of a concave heel cup” in line 3; however, there is insufficient antecedent basis for the first recitation of “the base region” and the second recitation of “a base region” makes it unclear if it is referring to the same previously recited base region or a different base region.  For examination purposes, the above limitation of claim 7 will be interpreted as “a base region of a concave heel cup in a direction away from the base region”.
Claim 18 recites the limitation “the wearer” in line 3; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the wearer” as recited in claim 18 will be interpreted as “the subject” as previously recited in claim 17.
Claim 18 recites the limitation “a heel region of the foot” in lines 4-5; however, since the claim previously introduces a heel region of the foot in lines 3-4, it is unclear if the limitation in lines 4-5 is referring to the same previously recited heel region or a different heel region.  For examination purposes, the above limitation of claim 18 will be interpreted as “the heel region of the foot”.
Claim 19 recites the limitation “a heel region of the foot” in line 3; however, since the claim previously introduces a heel region of the foot in lines 1-2, it is unclear if the limitation in line 3 is referring to the same previously recited heel region or a different heel region.  For examination purposes, the above limitation of claim 19 will be interpreted as “the heel region of the foot”.
Claim 19 recites the limitation “a base region of a concave heel cup” in line 4; however, since the claim previously introduces a base region of a concave heel cup in line 2, it is unclear if the limitation in line 4 is referring to the same previously recited base region or a different base region.  For examination purposes, the above limitation of claim 19 will be interpreted as “the base region of the concave heel cup”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 17-22 are rejected under 35 U.S.C. 103 as obvious over Smith et al. (US 8,341,856).
Regarding claim 2, Smith discloses a method for preventing and/or reducing abnormalities of a foot of a wearer of footwear (sandal 10) (the footwear is configured to provide enhanced support and may compensate for various foot abnormalities or deformities) (column 1, lines 42-45; column 6, lines 53-58) with a strap (retention straps 23) (column 5, lines 12-15) and fitted with a semi-rigid orthotic shell (orthotic shell 18) (column 5, lines 5-7), the orthotic shell (18) comprising a heel portion (heel portion 50) and a midfoot portion (midfoot portion 53) (column 6, lines 26-33), the method comprising inserting the foot into the strap (23) connected to the footwear (10) such that the strap (23) is on top of the foot without the footwear restraining the heel of the foot (as is implicit when a foot is first placed in a sandal) and applying a downward force on the midfoot portion (53) of the orthotic shell (18) (as is implicit when walking), which in turn will implicitly cause the midfoot portion (53) to bend in response to applying the downward force on the midfoot portion (53) of the orthotic shell (18), which in turn will implicitly cause the heel portion (50) of the orthotic shell (18) to reactively rotate towards the foot in response to the bending of the midfoot portion (53) to prevent and/or reduce abnormalities of the foot while moving the foot with the strap (23) on top of the foot (Fig. 1; column 10, lines 52-56).
Therefore, since the act of walking implicitly requires a wearer to apply a downward force on the foot, which in turn applies downward on the footwear and the footwear applies a counter upward force on the foot, the claimed bending and rotating of the orthotic shell will implicitly occur during use of the footwear taught by Smith while walking such that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to use the footwear taught by Smith in the manner claimed.
Regarding claims 3-5, the method taught by Smith will implicitly require the steps of pressing a sole (insole 14) of the footwear (10) against the foot to provide orthotic support to the foot of the wearer, rotating the heel portion (50) toward and applying a force to a heel region of the foot at a midstance phase of gait, and rotating the heel portion (50) toward and applying a force to a heel region of the foot at a terminal stance phase of gait when reactively rotating the heel portion (50) of the orthotic shell (18) due to the body weight of the wearer during walking.
Regarding claims 6 and 7, Smith further discloses supporting a bottom of a heel region of the foot by a base region of a concave heel cup of the heel portion (50) and supporting an outer periphery of a heel region of the foot by a curved concave outer sidewall region extending radially outward and upward from a base region of a concave heel cup of the heel portion (50) in a direction away from the base region (Figs. 1 & 10; column 6, lines 34-37).
Regarding claim 8, the method taught by Smith will implicitly require the step of rotating the heel portion (50) between 15 degrees to 30 degrees at a heel-off phase of gait when reactively rotating the heel portion (50) of the orthotic shell (18) during walking.
Regarding claims 9-11, Smith further discloses supporting metatarsal heads of the foot by a forefoot portion (forefoot portion 52) of the orthotic shell (18) that is connected to the midfoot portion (53), supporting sulcus and plantar metatarsals of the foot by a distal extension portion (platform 12) of the orthotic shell (18) that is connected to the forefoot portion (52), and supporting central three metatarsals of the foot by the midfoot portion (53) and the forefoot portion (52) (Figs. 1 & 11).
Regarding claim 12, Smith further discloses that the orthotic shell (18) is enclosed within a sole (insole 14 + platform 12) of the footwear (10) when in use (Fig. 1).
Regarding claim 13, Smith further discloses that the semi-rigid orthotic shell (18) has a rigidity that is greater than a sole (platform 12) of the footwear (10) (column 7, lines 22-24).
Regarding claims 14 and 15, Smith discloses the structures and steps substantially as claimed such that the method taught by Smith will implicitly prevent and/or reduce abnormalities caused by the flip-flops and improve the stability and comfort of the wearer in the same manner as the claimed method.
Regarding claim 17, Smith discloses a method for improving a gait of a subject wearing footwear (sandal 10) (the footwear is configured to enable improved forefoot alignment when walking) (column 9, lines 62-65) with a strap (retention straps 23) (column 5, lines 12-15), the method comprising inserting a foot of the subject into the strap (23) connected to the footwear (10) such that the strap (23) is directly on top of the foot (as is implicit when a foot is first placed in a sandal), the footwear (10) fitted with a semi-rigid orthotic shell (orthotic shell 18) (column 5, lines 5-7), the orthotic shell (18) comprising a heel portion (heel portion 50) and a midfoot portion (midfoot portion 53) (column 6, lines 26-33), and applying a downward force on the midfoot portion (53) of the orthotic shell (18) (as is implicit when walking), which in turn will implicitly cause the midfoot portion (53) to bend in response to applying the downward force on the midfoot portion (53) of the orthotic shell (18), which in turn will implicitly cause the heel portion (50) of the orthotic shell (18) to reactively rotate towards the foot in response to the bending of the midfoot portion (53) to improve the gait of the subject while moving the foot with the strap (23) on top of the foot (Fig. 1; column 10, lines 52-56).
Therefore, since the act of walking implicitly requires a subject to apply a downward force on the foot, which in turn applies downward on the footwear and the footwear applies a counter upward force on the foot, the claimed bending and rotating of the orthotic shell will implicitly occur during use of the footwear taught by Smith while walking such that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to use the footwear taught by Smith in the manner claimed.
Regarding claim 18, the method taught by Smith will implicitly require the steps of pressing a sole (insole 14) of the footwear (10) against the foot to provide orthotic support to the foot of the subject, rotating the heel portion (50) toward and applying a force to a heel region of the foot at a midstance phase of gait, rotating the heel portion (50) toward and applying a force to the heel region of the foot at a terminal stance phase of gait when reactively rotating the heel portion (50) of the orthotic shell (18) due to the body weight of the wearer during walking, or a combination thereof.
Regarding claim 19, Smith further discloses supporting a bottom of a heel region of the foot by a base region of a concave heel cup of the heel portion (50) and an outer periphery of the heel region of the foot by a curved concave outer sidewall region extending radially outward and upward from the base region of the concave heel cup of the heel portion (50) in a direction away from the base region (Figs. 1 & 10; column 6, lines 34-37), supporting sulcus and plantar metatarsals of the foot by a distal extension portion (platform 12) of the orthotic shell (18) that is connected to the forefoot portion (52) and central three metatarsals of the foot by the midfoot portion (53) and the forefoot portion (52) (Figs. 1 & 11), or a combination thereof.
Regarding claim 20, the method taught by Smith will implicitly require the step of rotating the heel portion (50) between 15 degrees to 30 degrees at a heel-off phase of gait when reactively rotating the heel portion (50) of the orthotic shell (18) during walking.
Regarding claim 21, Smith further discloses that the orthotic shell (18) is enclosed within a sole (insole 14 + platform 12) of the footwear (10) when in use (Fig. 1).
Regarding claim 22, Smith further discloses that the semi-rigid orthotic shell (18) has a rigidity that is greater than a sole (platform 12) of the footwear (10) (column 7, lines 22-24).

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 2 and 17 above, in view of McDonald et al. (US 9,510,638).
Smith discloses the method substantially as claimed, as described above, but fails to teach fastening or securing a heel strap to prevent separation of the heel of the foot and the heel portion.
McDonald discloses a footwear (sandal 10) comprising a strap (14) including a heel section (40), wherein fastening or securing a heel of a foot of a wearer to the footwear (10) by the heel section (40) prevents separation of the heel of the foot and a heel portion of the footwear (10) (Fig. 1; column 1, lines 39-47; column 3, lines 31-34).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by Smith to include fastening or securing a heel strap as taught by McDonald for the purpose of preventing the footwear from flopping against the heel of the foot when walking.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 13, 17, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US Patent 10,667,574.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 2 and 17, the limitations therein are substantially recited in claim 20 of the ‘574 patent.  Although patented claim 20 does not recite “without the footwear restraining the heel of the foot” as required by pending claim 2, patented claim 20 does recite the limitation “the footwear device is free to dangle on top of the foot from the strap” thus implying that the heel of the foot is not restrained to the footwear which is allowed freely hang from the foot by the strap.  Further, although patented claim 20 does not recite that the method is “for preventing and/or reducing abnormalities of a foot” as required by pending claim 2 or that the method is “for improving a gait of subject” as required by pending claim 17, the structure and steps recited in each of the claims encompass substantially the same scope such that the structure and steps recited in patented claim 20 will implicitly provide the same functions recited in both pending claims 2 and 17.
Regarding claims 3, 13, and 22, the limitations therein are substantially recited in claim 20 of the ‘574 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/23/2022